Case 7:19-cv-00131 Document 1 Filed 01/07/19 Page 1 of 11

UNITED STATES D§STRICT CG`URT
SDUTHERN DISTRICT (}F NEW YORK
§§r:{<§§§i}§§§: ““““““““““““““““““““““““ X

Pla.imtiff, COMPLAINT
vs.

BUCKEYE PARTNERS, L-P.,

Defendant.
_____________________________________________ X

By and through his Cc)misel, Michaei H. Sussms;n, plaintiff,
Binor Fsisc)rl, states and alleges as follows:

I. P&RTEES

l. Plaintiif, Binor Faison, resides in th€ T<)Wn of N€Wburgh.
lie is 43 years of age and Afric;an~Amc-:.rican.

2. Defendant Bucksye Partners, LP, is a corporation Which
transacts business in the State Of New York. lt is the business cf oil
Stol”age and distribution

3. At all relevant times, defendant employed plaintiff

H. JURISDICTION

4. As plaintiff eontends that defendant Vic)lat@d his rights

pursuant to 42 U.S.C. section 1931[21], as am€nded, this Court has

Case 7:19-cv-00131 Document 1 Filed 01/07/19 Page 2 of 11

jurisdiction over this matter pursuant to 28 U.S.C. section 1331,
1343 (c) 85 {d) and 1363 and 42 U.S.C. section 1983

lll. STATEMENT {)F FACTS

S. in April 12, 2012, plaintiff commenced Working With
defendant

6. Plaintiff worked for defendant until his resignation on
Decernl)er 4, 2017.

7 . Plaintifi’s job title Was terminal operator and lie
successfully performed his job despite an absence of any
cooperation from his Caucasian eo-Worl<:ers.

8. Bucl<:eye Partners, L.P. (NYSE: BPL) is a publicly traded
master limited partnership Whicl'i owns and operates, or owns a
significant interest in, a diversified global network of integrated
assets providing midstrearn logistic solutions primarily consisting
of the transportation storage, processing and marketing of liquid
petroleum products

9. Bttcl<;eye is one of the largest independent liquid petroleum
products pipeline operators in the United States in terms of
volumes delivered, With approximately 6,000 miles of pipeline

Bucl<;eye also uses its service expertise to operate and / or maintain

2

Case 7:19-cv-00131 Document 1 Filed 01/07/19 Page 3 of 11

third-party pipelines and perform certain engineering and
construction services for its customers

lO, Buckeye’s global terminal network including through its
interest in V'l"l`l B.`V. [“V’l"i`l”), comprises more than 136 liquid
petroleum products terminals Witli aggregate tank capacity of over
178 million barrels across our portfolio of pipelines, inland
terminals and marine terminals located primarily in the Elast Coast,
l\/lidwest and Gtilt` Coast regions of the United States as Well as in
the Caribbean, Northwest Europe, the Middle East and Sontlieast
Asia.

l l. Bncl<eye’s global network of marine terminals enables it to
facilitate global flows of crude oil and refined petroleum products,
offering its customers connect.ivity between supply areas and
market centers through sorne oi` the World’s most important bulk
liquid storage and blending hubs.

12. Btickeye’s ilagsliip marine terminal in ’i`l'ie Baharnas,
Bncl<eye Baharnas l-lu`o, is one of the largest marine crude oil and
refined petroleum products storage facilities in the World and
provides an array of logistics and blending services for the global

flow of petroleum products Bucl<eye’s Guli Coast regional hub,

3

Case 7:19-cv-00131 Document 1 Filed 01/07/19 Page 4 of 11

Bticleeye ’l`exas Partners, offers World»class marine terminalling,
storage and processing capabilities

13. Through its 50% equity interest in V’l"l`l, Buclreye’s global
terminal network offers premier storage and marine terminalling
services for petroleum product logistics in key international energy
hubs. Buckeye is also a wholesale distributor of refined petroleum
products in certain areas served by its pipelines and terminals

14_ ln Jantiai~y~Febrtiary 2017, a Wbite co-Worl<er, Rob Strieb
and plaintiff store at Worl< in Bucl;eye’s facility in the Town o;t`
Newburgh, NeW Yorl€;.

15. Plaintiff was working outside on the dock attending to the
barge

16. Rob Strieb, a Caucasian, Was in tbe office monitoring the
transfer of oil from the barge to the company’s storage tasks

l’?`. As part of Strieb*s responsibility, upon the transfer of oil
from the barge to the company’s storage tanks, he Was to close a
land-based Valve.

18. Strieb requested that plaintiff close the valve and plaintiff

responded that this Was Strieb’s responsibility

Case 7:19-cv-00131 Document 1 Filed 01/07/19 Page 5 of 11

19. Deepite this, as plaintiff Walk:ed in from the dock, he
etopped to close the valve

20. Striet:) pulled up the valve in a company pick up and there
and then brandished a knife and Wrench and made threatening
comments to plaintiff

21. Plaintiff told Strieb not to threaten him and reported the
incident to defendant’s Regional Manager Chrie Rodden.

22. Rodden advised plaintiff to go home, but did not then
SuSpenc;i hint

23. Strieb then entered the effice and ealled Rodden and
fabricated an account cf events, claiming that plaintiff had
threatened him.

24. A few days later, plaintiff attended a meeting With the
defendant’e HR regional eupervieor, Rita Schantz, a Caucaaian,
John Clark, another Caueasian and the head terminal eperator in
Newburgh, and Rodden, and Was given a two Week euepension for
the event he reported

25. Defendant gave Strieb, the White employee Who pulled a

knife On plaintiff the identical ptmiehment as piaintiff.

Case 7:19-cv-00131 Document 1 Filed 01/07/19 Page 6 of 11

26. Within the last three years, both after he Was disciplined
for reporting the fact that a eo~worker had pulled a knife on him
and before those events, plaintiffs employment has been dominated
by offensive racist Con'nnents:

(a) Clark suggested that he and plaintiff “nigger” rig a pump;
When plaintiff questioned this language, Clarl<: simply brushed it off;

(l:)} on another occasion} plaintiff and Clark Were speaking
after a meeting and Clark remarked that there Was “no fucking Way”
he Wonld ever let his daughter date a black man and that it Was
bad enough she Was married to a Mexiean. Clark further stated
this his son could fuck as many black girls as he wanted to; When
plaintiff responded that his eornnients Were racist, Clarl< told him, “l
don’t care Wtiat you say.”

[c} in Jnne 2016, following the suspension referred to in
paragraph 18 above, Strieb told plaintiff that Clark wears the hood,
a reference to the liu Klux Klan;

(d) in Jtine 2016, Strieb stated that John only burns his cross
lialf-Way;

(e) Striel:) Would frequently refer to plaintiff as the HNIC ~

“house nigger in charge.”

Case 7:19-cv-00131 Document 1 Filed 01/07/19 Page 7 of 11

(f] dolan Clarl<: intentionally confused the Worl<; renege with
“renigger.”

(g) on another occasion, Clarl< called the terminal and, While
speaking Witli plaintiff, called him an “uncle torn.”

(li) after the election of Donald ’l`rurnp as President, Strieb
stated “it’s good We are back in office."`

(i} 'l`he Worlé; environment Was otherwise permeated with racial
ridicule and intimidation: Clarl§ would call people from lndia “towel
nead,” “Hajji” and “carnel jockeys”; he would state that lndian
Wornen’s pussies tasted like curry or goat because they ride goats
and all they eat is curry or spicy foods; Clarl< would also refer to
people from Mexico as Wetbacl<s and bean eaters.

(j) Strieb spoke at Worl'; about sponsoring a l{l‘;lt meeting and
expressed repeatedly his support for that organization;

(l<) Strieb repeatedly played racist videos on his cell phone at
Worl<:;

{l) Plaintiff asked Strieb about Worl<zing overtime; Strieb
responded “Fnck that shit, nigger, l‘rn working that shit.”

(ni) While speaking on the phone, Strieb addressed plaintiff as

“rny nigger,”

Case 7:19-cv-00131 Document 1 Filed 01/07/19 Page 8 of 11

(ri) l\/lil§e Yoder, the facility engii'ieei“, indicated lie Wanted to
have sex Witli a black Wo:mari; lie started looking on Web sites and
told plaintiff that lie Warited to facie as many ol` these “'blaclc sista
girls” as he could

(o) latter plaintiff indicated that he Was riot interested iii
buying Striel:»’s piel<;~iip trucl\:, Strieb stated, “Yoti dori’t know What
you are missing my nigger.”

(p} Dave G~aridee, a terminal specialist Who gave plaintiff
directions and iristructiori, asked plaintiff Whetl:ier use of the “'n”
Word bothered hint

2'7`. Plairltifi frequently challenged the use of racially offensive
language iii his presence, but this had no effect on eurtailing its
common usage at his work place

28. Plairitii`i` was earning $34.00/}10111“ but resigned from
employment Witl'i defendant because he could not deal With the
pervasive racism he Was forced to confront on a dajf~to-day basis

29. After plaintiff resigned, the defendant did riot perform a

normal and customary exit interview

Case 7:19-cv-00131 Document 1 Filed 01/07/19 Page 9 of 11

30. Said name-calling and language as Well as the discipline
to which lie was unjustly subjected, created a racially hostile
environment for plaintiff

31. Plaintiff never received from defendant any policy
explaining Who, if anyone, lie could complain to about the racist
atmosphere lie faced at Worl~:.

32. Since plaintiff experienced racist comments from peers,
supervisors and managers, lie did not view it as practical or
reasonable to complain to any of them about how lie was being
treated and addressed

33. ’l`lie racially hostile environment plaintiff experienced
caused him anxiety stress, humiliation and anger and significantly
burdened his discharge ofjol:) functions

34. 'l"lie involvement of defendants managers and supervisors
in the creation of the racist environment to which plaintiff Was
continually exposed demonstrates a degree of Tstanton disregard for
the nation and state’s civil rights law as to predicate punitive
damages

35. Since he resigned due to the racially hostile Worl<

environment he daily faced, plaintiff has been unable to find

9

Case 7:19-cv-00131 Document 1 Filed 01/07/19 Page 10 of 11

comparable employment, Worl<:ing for half the hourly salary lie had
been earning Witli the NY State Departinent of Transportation and
recently commencing a new job in Rocltland County, much further
front his horne, for approximately two-thirds of the salary he earned
Wltiile employed by defendant

l\f. CAUSES GF ACTION

36. Plaintiff incorporates paras. 1»35 as if fully restated
herein

37- By creating a racially hostile environment, defendant
violated 42 U.S.C. section lQSl(a) and burdened the terms and
conditions of his employment

38. By creating and racially hostile environinent, defendant
Violated section 296 of the E:»tecutive Law of the State of l\IeW Yorlst.

39. By and through the creation of a racially hostile
environment, defendant constructively discharged plaintiff in
violation off-12 U.S.C. sec. lQSl{a).

40. By and through the creation of a racially hostile
environment, defendant constructively discharged plaintiff in
violation of section 296 of the Execntive Law of the State of New

Yorlt.

10

Case 7:19-Cv-00131 Document 1 Filed 01/07/19 Page 11 of 11

V. PRA.YER §`GR RELIEF

WHEREFORE, plaintiff prays that this Honorable Court accapi;
jurisdiction over this matter, empanel a jury to hear and decide
both defelidant:a liability and the damagaa, both compensatary and
punitive, due and owing 110 plainti§f, and award attorneys’ ffc-ies and
COS?:S 110 plaintiff
I.')ated: January 3, 2019

Res}g§;§;ffi”ldi;aiibmitied,

R

MICHAEL H. SUSSMAN
SUSSMAN 35 ASSOCIATES
Counsel for P}aim;ii`f Faisc)n

l Railroad Avenu@, Ste. 3

Gosherl, N Y 10924
(845)~294~3991

11

